      Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 1 of 25 PageID #: 505



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          CHARLESTON DIVISION

 RAMACO RESOURCES, LLC,

         Plaintiff,                           Civil Action No. 2:19-cv-00703

 v.                                           JURY TRIAL REQUESTED

 FEDERAL INSURANCE
 COMPANY, and ACE AMERICAN
 INSURANCE COMPANY,

         Defendants

                          FIRST AMENDED COMPLAINT

         Plaintiff Ramaco Resources, LLC (“Ramaco”), by and through counsel, brings

this action against Defendants Federal Insurance Company (“Federal”) and ACE

American Insurance Company (“ACE”) and alleges for its First Amended Complaint

as follows:

                         Nature of Action & Relief Sought

         1.    Defendant Federal Insurance Company wrote an insurance policy to

Ramaco in which it specifically promised to pay for direct physical loss or damage to

a building (including debris removal costs) caused by any peril not otherwise

excluded. Federal also promised to pay Ramaco for its business income lost and

extra expenses incurred as a result of direct physical loss or damage to property by

any peril not otherwise excluded. Yet when the insurance policy was triggered by

the collapse of the specifically-insured raw coal silo, Federal and ACE (which

participated in adjusting the claim) wrongfully and purposefully denied that the




                                          1
   Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 2 of 25 PageID #: 506



policy provided coverage. At bottom, as alleged herein, defendants have breached

their contract with Ramaco and done so in bad faith.

      2.     In simple terms, if a building that is crucial to Ramaco’s ongoing

operations collapses causing a material disruption to Ramaco’s business, defendants

are supposed to make Ramaco whole under the terms of the insurance policy. That

was the was the entire point of buying insurance. And, defendant Federal accepted

the hefty premium payments from Ramaco.

      3.     On November 5, 2018, Ramaco’s Silo No. 1 collapsed and severely

interrupted the operations of the Elk Creek Mining and Preparation Complex (“Elk

Creek”). After months of delay and essentially sham negotiations, defendants have

said they won’t pay for the costs associated with the collapsed silo or the resulting

business interruption, relying on an apparent pre-baked scheme to deny using a

laundry list of inapplicable exclusions.

      4.     Accordingly, pursuant to the West Virginia Uniform Declaratory

Judgments Act, W. Va. Code § 55-13-1, et seq., and Rule 57 of the Federal Rules of

Civil Procedure, Ramaco seeks a declaration that defendants through their

handling of the insurance claim breached the Mining Industries Insurance

Coverage policy numbered 37115564 (“Policy”) issued to Ramaco.

      5.     Ramaco seeks damages resulting from defendants’ breach of their

duties and contractual obligations under the policy including, but not limited to,

damages related to the collapse of Silo No. 1, the lost business income, and the extra

expenses incurred.




                                           2
   Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 3 of 25 PageID #: 507



      6.     Plaintiff Ramaco also seeks actual and punitive damages, as well as

attorneys’ fees, as defendants breached the policy’s implied covenant of good faith

and fair dealing, as well as the statutory provisions of the Unfair Trade Practices

Act, W. Va. Code § 33-11-4, by engaging in post-claim underwriting and otherwise

unreasonably and repeatedly refusing, without justification, to provide coverage for

the damage to Silo No. 1.

                               Jurisdiction & Venue

      7.     This Court has jurisdiction over all causes of action asserted herein

under 28 U.S.C. § 1332. Plaintiff Ramaco is a Delaware limited liability company

with its principal place of business in Kentucky. Defendant Federal is an Indiana

corporation with its principal place of business in New Jersey. Defendant ACE is a

Pennsylvania corporation with its principal place of business in Pennsylvania. And

the amount in controversy exceeds $75,000.

      8.     Venue in the Southern District of West Virginia is proper under 28

U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise

to the claim occurred Logan County, West Virginia which is in this district. Venue

in the Southern District of West Virginia is also proper under 28 U.S.C. § 1391(b)(3)

because defendants are subject to the Court’s personal jurisdiction generally and

with respect to this action.

                                      Parties

      9.     Plaintiff Ramaco Resources, LLC (“Ramaco”) is a Delaware limited

liability company with its principal place of business in Lexington, Kentucky. Its




                                          3
   Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 4 of 25 PageID #: 508



sole member is Ramaco Development, LLC, whose sole member is Ramaco

Resources, Inc., a Delaware corporation with its principal place of business in

Lexington, Kentucky.

      10.    Ramaco owns and operates mines and a preparation plant at the Elk

Creek Mining and Preparation Complex (“Elk Creek”) located in Verner, West

Virginia. Verner is an unincorporated community located within the boundaries of

Logan County, West Virginia.

      11.    Defendant Federal Insurance Company is an Indiana corporation with

its principal place of business located at 15 Mountain View Road, Warren, New

Jersey 07059. Federal is a wholly-owned subsidiary of Chubb INA Holdings Inc.

      12.    Federal is licensed to do business in West Virginia by the Secretary of

State, and it is approved to place insurance in this state by the West Virginia Office

of the Insurance Commissioner. It regularly writes insurance to West Virginia

businesses, including the Policy to Ramaco.

      13.    Defendant ACE American Insurance Company is a Pennsylvania

corporation with its principal place of business located at 436 Walnut Street,

Philadelphia, Pennsylvania 19106.

      14.    Federal is licensed to do business in West Virginia by the Secretary of

State, and it is approved to place insurance in this state by the West Virginia Office

of the Insurance Commissioner.




                                          4
   Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 5 of 25 PageID #: 509



      15.    Defendants Federal and ACE are collectively referred to herein as

Chubb since they identify themselves as entities under the “Chubb Group of

Insurance Companies” umbrella.

                           Facts Common to All Counts

Insurance policy

      16.    Beginning in 2012, at a time when other coal mining companies were

laying off their workers, terminating benefits and pensions, and shuttering

operations, Ramaco began investing in, rebuilding, and restarting the mining

facilities at Elk Creek. The investment has blossomed into a productive and

profitable mining operation along Elk Creek, employing nearly 300 workers,

generating tax revenue for Logan County and West Virginia, and producing profits

for its shareholders.

      17.    In order to protect its investment, Ramaco purchased insurance.

      18.    On or about July 17, 2018, Federal issued a Mining Industries

Insurance Coverage policy, numbered 37115564, to Ramaco. (ECF No. 11).

      19.    The Policy was in full force and effect for the period from July 1, 2018

to July 1, 2019. The Policy was renewed for a three-month period and remains in

full force and effect until October 1, 2019.

      20.    Among other things, the Policy expressly denotes the “ELK CREEK

RAW COAL SILOS” at Elk Creek in Verner, West Virginia as covered premises as

shown in this excerpt:




                                               5
   Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 6 of 25 PageID #: 510




       21.    The Policy provides coverage for “direct physical loss or damage to:

building; or personal property, caused by or resulting from a peril not otherwise

excluded, not to exceed the applicable Limit of Insurance for Building or Personal

Property shown in the Declarations.”

       22.    The Policy also provides, among other things, coverage for “Loss

Prevention Expenses” and “Debris Removal.”

       23.    The Policy also requires Chubb to pay for business income lost and

extra expense incurred as a result of a direct physical loss or damage to property

(such as a silo collapse).

       24.    On July 1, 2019, Chubb Limited issued a public press release stating

that it “has adopted a new policy concerning coal-related underwriting and

investment. With the new policy, the company will no longer underwrite the

construction and operation of new coal-fired plants or new risks for companies that

generate more than 30% of their revenues from coal mining or energy production

from coal. Insurance coverage for existing coal-plant risks that exceed this threshold

will be phased out by 2022, and for utilities beginning in 2022. In addition, Chubb

will not make new debt or equity investments in companies that generate more

than 30% of revenues from thermal coal mining or energy production from coal.” See

Chubb News Releases, Chubb Announces New Policy on Coal Underwriting and




                                           6
   Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 7 of 25 PageID #: 511



Investment (July 1, 2019), http://news.chubb.com/2019-07-01-Chubb-Announces-

New-Policy-on-Coal-Underwriting-and-Investment.

      25.    Chubb Limited is a Swiss company that is publicly-traded on the New

York Stock Exchange. Defendants Federal and ACE are believed to be indirect

subsidiaries of Chubb Limited and direct subsidiaries of Chubb INA Holdings.

      26.    Thus, all of the events described herein fall against a backdrop of

Chubb in the midst of a full retreat from providing insurance to operators in the

coal industry.

Damage to Silo No. 1

      27.    On November 5, 2018, at approximately 12:30 p.m., the suspended

conical hopper inside of Silo No. 1 collapsed and fell to the ground damaging Silo

No. 1 to the extent that it was later necessary to tear it down.

      28.    Raw coal silos are used to store raw coal prior to it being transported

via conveyor to the coal processing plant so it can be separated and cleaned. Prior to

the incident described herein, Ramaco maintained and operated three raw coal

silos. Although the three silos are separate structures, they were tied together by a

common conveyor system that transports the raw to the processing building.

      29.    Ramaco estimates that approximately 800 tons of raw coal was present

inside Silo No. 1 at the time of the collapse.

      30.    On November 5, 2018, Ramaco timely submitted its notice of claim for

the losses associated with the collapse of Silo No. 1. The claim was assigned claim

number 047518038923 (“Claim”).




                                            7
   Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 8 of 25 PageID #: 512



      31.    At the direction of Ramaco, Silo No. 1 was inspected by Hungate

Engineering, P.C. (“Hungate”). Hungate’s November 7, 2018 report stated that it

believed that “the cone of one of the concrete silos appeared to have failed at the

point of connection to the silo.”

      32.    Hungate further noted that “[b]ased on the significant damage to the

silo observed during the site visit it is recommended that the damaged silo be

demolished. Due to the proximity of the damaged silo to the other plant facilities,

including the other silos, it is recommended that the demolition of the damaged silo

be performed by an experienced demolition contractor.”

      33.    Hungate also said, “[i]f Ramaco decides to continue operating the

two (2) undamaged silos it is recommended that the lower cone section of the

remaining silos be supported underneath by a structural steel support cradle with

columns extending down to the ground[.]”

      34.    Because of the nature of the conveyor system, and the location of Silo

No. 1 which was closest to the adjacent train tracks, Ramaco took the necessary

steps to demolish Silo No. 1 in an effort to keep the Elk Creek facility operational

and to mitigate any potential losses related to the business interruption caused by

the damage to Silo No. 1. The demolition of Silo No. 1, which began on November 9,

2018 and was completed on or before November 19, 2018, caused Ramaco to incur

costs that Chubb should have paid under the Policy.

      35.    The demolition of Silo No. 1 immediately and materially reduced

Ramaco’s capacity to store raw coal at the Elk Creek facility. Because of the lack of




                                           8
   Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 9 of 25 PageID #: 513



storage space, Ramaco’s mining operations became materially impaired, causing

further losses that Chubb should have paid under the Policy. These losses include

but are not limited to business income and extra expense.

      36.    After the demolition of Silo No. 1 was completed on November 19,

2019, Ramaco installed a temporary conveyor system in order to ensure it was

mitigating the losses associated with the business interruption caused by the

collapse of Silo No. 1. The temporary conveyor system was completed and put into

service on or about November 30, 2018.

      37.    The temporary conveyor system allowed Elk Creek to continue to

operate on a limited basis but without use of the remaining silos. Through June 30,

2019, Ramaco has incurred significant expenses related to the configuration and

operation of the temporary conveyor system, which Chubb agreed to pay in the

Policy.

      38.    As part of its continuing effort to achieve a permanent fix to the

conveyor system, and as part of its continuing attempts to mitigate the damages

resulting from the collapse of Silo No. 1, Ramaco has also incurred significant

expenses constructing a permanent conveyor system in order to make the two

remaining silos operable, which Chubb agreed to pay in the Policy.

      39.    On or about February 28, 2019, Ramaco’s permanent conveyor system

was put into service, allowing for the plant to run with additional capacity, but still

hampered by its inability to use the two remaining silos.




                                           9
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 10 of 25 PageID #: 514



      40.    As of August 1, 2019, both remaining silos were fully commissioned

and put back into full service.

Chubb’s outright denial of Ramaco’s insurance claim

      41.    On November 12, 2018, Frank Gonsalvez, a General Adjuster from

Chubb’s Eastern Claim Service Center in Chesapeake, Virginia, sent an

acknowledgement of Ramaco’s “notice of claim for property loss sustained at the

insured premises as a result of the damaged silo.” The letter is emblazoned with the

Chubb logo and states, among other things, that “Federal Insurance Company

(Federal) acknowledges receipt of your notice of claim for property loss sustained at

the insured premises as a result of the damages silo.”

      42.    Through this letter it was clear that Chubb had pre-determined that it

was not going to cover the claim, Chubb began grasping for exclusions, stating

among other things, that “[t]o the extent any loss sustained at the insured property

were (sic) caused by wear and tear and planning design, materials or maintenance

are (sic) not covered under the terms and provisions of your Policy.”

      43.    Chubb sent this letter citing policy exclusions before investigating

conducting an investigation about the silo collapse.

      44.    Instead, Chubb began conducting what is known as “post-claim

underwriting,” which is essentially performing an investigation of the risks after a

loss has occurred.

      45.    An insurer has an obligation to its insureds to do its underwriting at

the time a policy application is made, not after a claim is filed.




                                           10
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 11 of 25 PageID #: 515



      46.    Chubb did no inspections or investigations of the Elk Creek raw coal

silos before issuing the Policy. It did not ask Ramaco to provide any documentation

related to the silos or their condition before issuing the Policy.

      47.    Chubb accepted insurance premiums from Ramaco in the amount of

$261,090.33 for the period from July 1, 2018 through July 1, 2019, and in the

amount of $60,049.00 for the three-month extension running from July 1, 2019

through October 1, 2019.

      48.    It is patently unfair for a business to obtain a policy, pay its premiums

and operate under the assumption that it is insured against a specified risk, only to

learn after it submits a claim that it is not insured, and, therefore, cannot obtain

any other policy to cover the loss.

      49.    The insurer controls when the underwriting occurs.

      50.    As noted, Chubb did no investigations or inspections of the coal silos

before writing the Policy, instead, it hired guns after the fact to find a way to deny

coverage.

      51.    In fact, on January 18, 2019, making official what seemed preordained

in light of the November 12, 2018 acknowledgement, Chubb (under Mr. Gonsalvez’s

signature) sent Ramaco a letter stating that “Federal has determined there is no

coverage available for your loss.”

      52.    Chubb’s denial letter was accompanied by what amounted to a post-

claim underwriting report by Wiss, Janney Elstner Associates, Inc. (“WJE”), an

engineering firm. This first WJE report was dated January 4, 2019.




                                           11
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 12 of 25 PageID #: 516



      53.    Among other things, the January 18 letter stated: “As outlined above,

the applicable coverage forms exclude damage caused by rust, faulty, inadequate or

defective planning, design or specifications, and wear and tear. Rust and wear, tear

and deterioration were not the result of a specified peril. Please note that the policy

limits ensuing damages to the list of specified perils.”

      54.    A major problem with Chubb’s unquestioned reliance on the WJE

report, however, is that the report is rooted in a fundamental misapprehension of

the relevant facts and takes great pains to avoid the likely causes of Silo No. 1’s

failure and chose instead to focus on reasons it could shoehorn into the Policy’s

exclusions. For example, Chubb ignores that the most likely cause of the collapse at

Silo No. 1 was the failure of the welded joint that attached to the embedded plate in

the concrete silo wall (a place where the risk of corrosion is minimal), and instead

focuses on almost exclusively on rust as the cause.

      55.    Moreover, Chubb even argues that “[i]t is even possible that although

the silos were empty, the notch may have remained full of coal accumulation

[from1996 to 2017]. Resumption of operations in 2017 again exposed the hopper

connection area to the corrosive effects of moisture and low sulfur coal.” While this

is not really at all what happened, Chubb should have discovered this had it made a

reasonable investigation prior to writing the Policy.

Ramaco challenged Chubb’s pretextual denial of its insurance claim

      56.    On February 1, 2019, Ramaco responded to and contested Chubb’s

outright denial of its insurance claim.




                                           12
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 13 of 25 PageID #: 517



       57.    In its contest letter, Ramaco made clear that it believed Chubb’s denial

“may be the result of some basic factual misunderstandings on your part.” Ramaco

noted it was “determined to obtain a fair resolution of our claim.”

       58.    In challenging Chubb’s denial, based on Ramaco’s investigation and

analysis of the failure of Silo No. 1, it stated:

              a.     “We have been working with a number of industry experts to

                     determine the most likely cause of failure and to engineer a

                     preventative fix to the two remaining silos. The leading and

                     most logical cause of failure is a failure to a welded joint that

                     attached to the embedded plate in the concrete silo wall.”

              b.     “[A]ccording to industry experts, the failed silo, as well as the

                     others adjacent to it and still others throughout the region, has

                     an expected working life of well over 50 years. There is simply

                     no reason to expect ‘rust, wear and tear or deterioration’ to have

                     caused this failure.”

              c.     “It is interesting that the [WJE] report focused more on unlikely

                     causes versus the most likely cause. We take exception to the

                     unfounded assertion that corrosion could be responsible for the

                     collapse.”

              d.     “There is no focus on addressing a corrosion issue, nor based on

                     our review and the opinion of our experts and design engineers

                     should there be. In fact, our additional efforts for our remaining




                                             13
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 14 of 25 PageID #: 518



                    two silos will not involve any metal replacement. Rust or

                    corrosion was not a contributor to the silo failure.”

      59.    On February 20, 2019, WJE submitted a second report to Chubb

claiming that in its January 18 report WJE provided a “definitive conclusion that

the failure [of Silo No. 1] was the result of corrosion.” WJE’s second attempt was

simply more of the same deflection and obfuscation contained in its previous

analysis.

      60.    For example, WJE’s February 20 report, despite having the speculative

nature of its previously-stated reasons called out, stated: “our [January 18] report

provides a definitive conclusion that the failure was the result of corrosion. Because

corrosion was evident at the embedded plate, the top edge of the hopper and at the

connecting weld between the two, without laboratory evaluation it was not clear at

which of these areas the failure initiated.”

      61.    In other words, even WJE’s post-claim underwriting attempt cannot

definitively state the cause of the collapse.

      62.    After many failed attempts by Ramaco to meet and work out a

resolution to the impasse, Chubb again rejected the claim in is entirety.

      63.    On June 19, 2019, WJE submitted the results of its “supplementary

investigation” by letter to Chubb. In this letter, among other things, WJE stated:

             a.     “On the capacity side, there do exist time-dependent

                    embrittlement and environmentally-assisted cracking

                    mechanisms to which carbon steels are susceptible under




                                           14
Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 15 of 25 PageID #: 519



               specific service conditions. However, those conditions were not

               known to be present at any time, and no evidence for such

               mechanisms was observed in the fracture behavior or in the

               microstructures of the hopper, embedded plate, or attachment

               weld. By far the two most plausible mechanisms for a

               progressive loss of load capacity in this case are fatigue crack

               growth and corrosion.”

         b.    “Fatigue crack growth from fluctuations in loading is

               conceivable because the fill height of the silo was nonconstant,

               and because the geometry of fillet-welded connections makes

               them notably susceptible to it. However, fatigue leaves behind

               fracture features that are distinctly different from the tearing

               and shearing features that were observed in visual

               examinations by two experienced investigators, examinations

               that were as thorough as could be achieved under the level of

               evidence preservation undertaken by Ramaco.”

         c.    “Corrosion is the other plausible mechanism for a progressive

               loss of load capacity, and the evidence presented in this report of

               significant section loss in the hopper and embedded plate clearly

               supports that it had been very active.”




                                     15
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 16 of 25 PageID #: 520



         64.   On August 12, 2019, Chubb verbally reiterated its prior position and

denied Ramaco’s claim on Silo No. 1 in its entirety – offering nothing to resolve the

claim.

         65.   On August 21, 2019, plaintiff Ramaco Resources, Inc. filed the initial

complaint in this matter in the Circuit Court of Logan County, West Virginia

against Chubb INA Holdings, Inc. and Federal Insurance Company.

         66.   On August 29, 2019, Chubb sent a letter to Ramaco confirming its

August 12 discussion. The August 29 letter from Chubb was accompanied by an

August 20, 2019 letter from WJE.

         67.   The August 29 letter from Chubb stated, among other things: “We

must inform you that based on our investigation into the facts of the loss, our

coverage determination cited in our January 18, 2019 letter remains unchanged.”

         68.   The August 20 report from WJE, which accompanied the August 29

letter from Chubb, stated: “Field and laboratory observations combined with prior

experience suggest that the Elk Creek failure most likely originated at a localized

section of the corroding fillet weld, then propagated rapidly around its

circumference toward complete separation. Initiation of this sequence would require

the plastic collapse and fracture of a remaining weld metal ligament, as in the

corroded geometries modeled here, over a weld metal segment of sufficient length to

supply one of the two resulting crack ends with enough energy to maintain unstable

propagation.”




                                           16
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 17 of 25 PageID #: 521



       69.    The “field and laboratory observations” that WJE referred to were all

conducted at the direction of Chubb and after such time that the policy was in effect

and after the loss of Silo # 1 had occurred.

       70.     Based upon Ramaco’s investigation, it is aware of no other insurance

policy that would cover the damage that occurred at Silo No. 1.

       71.    Based on Ramaco’s investigation, it is believed that the following

Chubb employees who participated in the claims-adjustment process:

              a.       Frank Gonsalves;

              b.       Steve Magnotta;

              c.       Mike Nicolaro; and

              d.       Maria Thackson.

This list of Chubb employees who participated in the claims-adjustment process is

not intended to be an exhaustive list and further investigation may reveal

additional Chubb employees who participated in the claims-adjustment process.

       72.    Ramaco has substantially complied with all its duties as the insured

under the Policy.

       73.    As its investigation is ongoing, Ramaco reserves the right to amend

this Complaint to state the true nature and extent of its damages when ascertained

or at time of trial.




                                            17
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 18 of 25 PageID #: 522



                                      COUNT I:
                               Declaratory Judgment
                         (Against Defendants Federal & ACE)

      74.    Plaintiff re-alleges, as if fully set forth herein, each and every prior

allegation contained in paragraphs 1 to 73 contained above, and further alleges the

following against Defendants Federal Insurance Company and ACE American

Insurance Company.

      75.    This is an action for declaratory judgment under Rule 57 of the West

Virginia Rules of Civil Procedure and W.V. Code § 55-13-1, et seq.

      76.    An actual case and controversy exists between the parties that may be

adjudicated by this Court concerning their respective rights and duties under the

Policy.

      77.    Ramaco respectfully requests that this Court determine the rights,

duties, obligations, remedies, and other legal relations between the parties.

      78.    Ramaco seeks a judicial declaration that Ramaco is (a) entitled to

reimbursement of all amounts owed to it under the Policy and that (b) defendants

have a continuing duty to reimburse Ramaco for any and all additional covered

amounts resulting from the collapse of Silo No. 1 and the aftermath.

      79.    As its investigation is ongoing, Ramaco reserves the right to amend

this Complaint to state the true nature and extent of its damages when ascertained

or at time of hearing.




                                           18
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 19 of 25 PageID #: 523



                                     COUNT II:
                                Breach of Contract
                            (Against Defendant Federal)

       80.    Plaintiff re-alleges, as if fully set forth herein, each and every prior

allegation contained in paragraphs 1 to 73 contained above, and further alleges the

following against Defendant Federal Insurance Company.

       81.    There exists a valid and enforceable contract between Ramaco and

Federal by virtue of the terms of the Policy. By virtue of the conduct described

herein, Federal has breached the Policy with Ramaco by failing to reimburse

Ramaco for the covered amounts under the Policy.

       82.    As a direct and proximate result of Federal’s breach of contract,

Ramaco has been damaged as a result thereof, and is entitled to any and all

available damages including but not limited to interest, attorneys’ fees and costs,

administrative costs and expenses, and other damages or relief that this Court

deems appropriate.

       83.    As its investigation is ongoing, Ramaco reserves the right to amend

this Complaint to state the true nature and extent of its damages when ascertained

or at time of trial.

                                COUNT III:
         Defendant’s Breach of Duty of Good Faith and Fair Dealing
                       (Against Defendant Federal)

       84.    Plaintiff re-alleges, as if fully set forth herein, each and every prior

allegation contained in paragraphs 1 to 73 contained above, and further alleges the

following against Defendant Federal Insurance Company.




                                            19
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 20 of 25 PageID #: 524



      85.    Under the Policy, Federal had an implied covenant of good faith and

fair dealing in its contractual relationship with Plaintiff Ramaco to (i) investigate

claims objectively and reasonably, (ii) pay claims that are covered by the Policy, and

(iii) honor the terms of their contract.

      86.    The collapse of Silo No. 1 is clearly a covered peril under the Policy.

      87.    Defendant has taken erroneous and unreasonable coverage positions,

has acted in bad faith, and has breached its duty to good faith and fair dealing by:

             (a)    Repudiating, without any reasonable basis, its Policy obligations

                    that mandate it pay for claims covered by the Policy;

             (b)    Failing to reasonably and objectively investigate the damage to

                    Silo No. 1, in violation of accepted insurance practices, statutory

                    requirements, and the common law duties owed to Plaintiff,

                    Ramaco;

             (c)    Engaging in conduct calculated to further its own economic

                    interest at the expense of Plaintiff, Ramaco;

             (d)    Failing to fully reimburse Plaintiff Ramaco for the value of the

                    property damage and loss related to the failure Silo No. 1;

             (e)    Forcing Plaintiff, Ramaco to litigate this action to obtain the full

                    benefits of the Policy sold to it by Defendants; and

             (f)    engaging in improper post-claim underwriting in an effort to

                    find an exclusion from coverage that it could easily have found




                                           20
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 21 of 25 PageID #: 525



                    had it conducted a reasonable investigation before writing the

                    Policy.

      88.    Each of these breaches were flagrant, willful, and wanton, and were

undertaken to protect Defendant’s own pecuniary interests without regard to its

obligations under the Policy or the interests of Plaintiff, Ramaco.

      89.    As a result of these breaches, Defendants are liable to Plaintiff,

Ramaco for compensatory damages, as well as for attorneys’ fees and punitive

damages in an amount to be determined by a jury.

                                COUNT IV:
                 Defendants’ Violation of the West Virginia
              Unfair Trade Practices Act (W. Va. Code § 33-11-4)
                    (Against Defendants Federal & ACE)

      90.    Plaintiff re-alleges, as if fully set forth herein, each and every prior

allegation contained in paragraphs 1 to 73 contained above, and further alleges the

following against Defendants Federal Insurance Company and ACE American

Insurance Company.

      91.    In committing unfair trade practices with such frequency as to indicate

general business practices, Defendants have violated W. Va. Code § 33-11-4 by:

             (a)    misrepresenting pertinent facts or provisions of the Policy

                    relating to coverage;

             (b)    failing to acknowledge and act on communications with respect

                    to claims arising under the Policy;

             (c)    denying Ramaco’s Claim without conducting a reasonable

                    investigation based on all available information;



                                            21
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 22 of 25 PageID #: 526



             (d)    failing to attempt in good faith to make a reasonable offer to

                    compensate Ramaco for the loss of its property;

             (e)    failing to provide a reasonable explanation for the claim denial

                    based on the Policy and its relationship to the facts and

                    applicable law; and

             (f)    engaging in improper post-claim underwriting in an effort to

                    find an exclusion from coverage that it could easily have found

                    had it conducted a reasonable investigation before writing the

                    Policy.

      92.    Defendants’ unfair claim practices were flagrant, willful, and wanton,

and were undertaken to protect Defendants’ own pecuniary interests, without

regard to its obligation under the Policy or the interests of Ramaco.

      93.    As a direct and proximate result of its unfair claim practices,

Defendants are liable to Ramaco for compensatory damages, as well as for punitive

damages in an amount to be determined by a jury.

      WHEREFORE, Plaintiff Ramaco respectfully requests this Honorable Court

grant the following relief:

      (A)    Order a speedy hearing of this declaratory judgment under Rule 57 of

the West Virginia Rules of Civil Procedure;

      (B)    Declare the parties’ rights, duties, and obligations under the terms of

the Policy at issue, including but not limited to the following:




                                          22
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 23 of 25 PageID #: 527



             (1)     That Federal has a duty to pay plaintiff Ramaco for all

unreimbursed amounts, plus interest, it has paid in reasonable and necessary

expenses to demolish Silo No. 1 after it collapsed as described herein; and

             (2)     That Federal has a duty to reimburse plaintiff Ramaco for any

and all additional specific and consequential damages resulting from the collapse

and subsequent demolition of Silo No. 1.

      (C)    Find Federal in breach of the terms of the Policy and award Ramaco

damages, including but not limited to, interest, attorneys’ fees and costs,

administrative costs and expenses, and other damages or relief that this Court

deems appropriate.

      (D)    A finding that Federal breached its implied covenant of good faith and

fair dealing by acting unreasonably and in bad faith towards plaintiff Ramaco.

      (E)    A finding that Defendants Federal and ACE each violated the West

Virginia Unfair Trade Practices Act, W. Va. Code § 33-11-4.

      (F)    An award such further damages, fees, costs, expenses, and punitive

damages for Defendants’ flagrant, willful, wanton and intentional conduct.

      (G)    The legal fees and costs incurred in the pursuit of this action to enforce

its rights under the Policy.

      (H)    All interest, pre- and post-judgement, permitted by law.

      (I)    All other relief as the Court deems just and proper under the

circumstances described herein.




                                           23
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 24 of 25 PageID #: 528



                                 JURY DEMAND

      Plaintiff Ramaco demands a trial by jury of all issue so triable under Rule 38

of the West Virginia Rules of Civil Procedure.

Dated: November 12, 2019               Respectfully submitted,



                                       _/s/ Rebecca Pomeroy__________
                                       Brian A. Glasser (WVSB # 6597)
                                       Rebecca Pomeroy (WVSB # 8800)
                                       BAILEY GLASSER LLP
                                       209 Capitol Street
                                       Charleston, West Virginia 25301
                                       Tel: 304.345.6555
                                       Fax: 304.342.1110
                                       bglasser@baileyglasser.com
                                       bpomeroy@baileyglasser.com

                                       Nicholas S. Johnson, Esq. (WVSB # 10272)
                                       Michael L. Murphy, Esq. (WVSB # 10888)
                                       BAILEY GLASSER LLP
                                       1055 Thomas Jefferson Street
                                       Suite 540
                                       Washington, DC 20007
                                       Tel: 202.463.2101
                                       Fax: 202.463.2103
                                       njohnson@baileyglasser.com
                                       mmurphy@baileyglasser.com




                                         24
  Case 2:19-cv-00703 Document 14 Filed 11/12/19 Page 25 of 25 PageID #: 529



                              CERTIFICATE OF SERVICE

      I hereby certify that on the 12th of November 2019, a copy of foregoing First Amended
Complaint was sent by electronic mail to the following:

       Matthew J. Perry, Esquire (WVSB # 8589)
       J. Jarrod Jordan, Esquire (WVSB # 10622)
       LAMP BARTRAM LEVY TRAUTWEIN &PERRY, PLLC
       720 Fourth Avenue
       P.O. Box 2488
       Huntington, West Virginia 25725-2488
       304.523.5400
       304.523.5409
       mperry@720legal.com
       jjordan@720legal.com

       Counsel for Federal Insurance Company


                                           /s/Rebeccca Pomeroy
                                           Rebecca Pomeroy




                                             25
